          Case 2:20-cr-00294-AB Document 1 Filed 07/17/20 Page 1 of 7 Page ID #:1



 1                                                               7/17/2020
 2                                                                    DD



 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                  CR No. 2:20-cr-00294-AB

11                Plaintiff,                    I N F O R M A T I O N

12                v.                            [18 U.S.C. § 666(a)(1)(A): Theft,
                                                Embezzlement, and Intentional
13   JANIS BUCKNOR,                             Misapplication of Funds from
       aka “Janis Paxton” and                   Organization Receiving Federal
14         “Janis Paxton-Bucknor,”              Funds; 26 U.S.C. § 7201: Willful
                                                Attempt to Evade or Defeat Tax; 18
15                Defendant.                    U.S.C. § 981, 26 U.S.C. § 7301,
                                                and 28 U.S.C. § 2461(c): Criminal
16                                              Forfeiture]
17

18          The United States Attorney charges:
19                                        COUNT ONE
20                              [18 U.S.C. § 666(a)(1)(A)]
21   A.     INTRODUCTORY ALLEGATIONS
22          At times relevant to this Information:
23          1.    Defendant JANIS BUCKNOR, also known as “Janis Paxton” and
24   “Janis Paxton-Bucknor,” was a resident of Los Angeles, California,
25   within the Central District of California.
26          2.    Validation Academies Inc., doing business as Community
27   Preparatory Academy (“CPA”), was a for-profit company that owned and
28   operated two charter schools within the Los Angeles Unified School
          Case 2:20-cr-00294-AB Document 1 Filed 07/17/20 Page 2 of 7 Page ID #:2



 1   District.      CPA received federal funds to operate its charter schools

 2   and was required to use these funds for the benefit of the charter

 3   schools CPA owned and operated.          CPA’s fiscal years each ended on

 4   June 30.

 5          3.    Defendant BUCKNOR was the Executive Director of CPA, was a

 6   signatory on all bank accounts for CPA, and had the legal authority

 7   unilaterally to withdraw funds from CPA’s bank accounts.

 8          4.    The Center for Culturally Responsive Teaching and Learning

 9   (“CCRTL”) was a non-profit organization with a stated mission of

10   supporting charter schools and providing professional development for

11   the teachers who educated and worked with diverse students at CPA.

12          5.    The Culturally Responsive Teaching and Learning (“CRTL”)

13   was a fictitious entity controlled by defendant BUCKNOR that was not

14   registered with the State of California.

15   B.     EMBEZZLEMENT OF FEDERAL FUNDS

16          6.    Between in or around February 2014 and in or around
17   November 2019, in Los Angeles County, within the Central District of
18   California, and elsewhere, defendant BUCKNOR, an agent of CPA,
19   knowingly and willfully embezzled, intentionally misapplied, and
20   without authority converted to the use of a person not the rightful
21   owner, property of a value greater than $5,000, which was in the
22   care, custody, and control of CPA, an organization that received
23   federal program benefits in excess of $10,000 in each of the 2014-
24   2015, 2015-2016, 2016-2017, 2017-2018, and 2018-2019 fiscal years.
25   Specifically, defendant BUCKNOR embezzled and improperly used for her
26   own personal expenses approximately $3.1 million of CPA funds.
27

28

                                               2
          Case 2:20-cr-00294-AB Document 1 Filed 07/17/20 Page 3 of 7 Page ID #:3



 1                                        COUNT TWO

 2                                   [26 U.S.C. § 7201]

 3   A.     INTRODUCTORY ALLEGATIONS

 4          7.    The United States Attorney realleges paragraphs 1 through 5
 5   of this Information here.
 6   B.     EVASION OF INCOME TAX
 7          8.    Beginning in or around February 2014 and continuing until
 8   at least in or around August 8, 2018, in Los Angeles County, within
 9   the Central District of California, and elsewhere, defendant BUCKNOR
10   willfully attempted to evade and defeat income tax due and owing by
11   her and her spouse to the United States of America, for the calendar
12   year 2016 by committing the following affirmative acts, among others:
13                a.    Opening a bank account in the name of CRTL to hide
14   money she embezzled from CPA.
15                b.    Depositing money (via check, cashier’s check, or wire
16   transfer) from bank accounts she controlled in the name of CPA and
17   her personal bank accounts into the CRTL bank account.
18                c.    Using funds in the CRTL account to pay for her
19   personal expenses, including family vacations, her children’s school
20   tuition, and the mortgages on properties she personally owned.
21                d.    Falsely reporting her and her spouse’s income by
22   failing to report the income that they had received from using the money

23   in the CRTL account to pay their personal expenses on defendant BUCKNOR
24   and her spouse’s U.S. Individual Income Tax Return (Form 1040) for 2016.

25

26

27

28

                                               3
       Case 2:20-cr-00294-AB Document 1 Filed 07/17/20 Page 4 of 7 Page ID #:4



 1                            FORFEITURE ALLEGATION ONE

 2             [18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)]

 3        1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 981(a)(1)(C), and Title 28, United States

 7   Code, Section 2461(c), in the event of the defendant’s conviction of

 8   the offense set forth in Count One of this Information.

 9        2.    The defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11              (a)   All right, title, and interest in any and all

12   property, real or personal, constituting, or derived from, any

13   proceeds traceable to such offense; and

14              (b)   To the extent such property is not available for

15   forfeiture, a sum of money equal to the total value of the property

16   described in subparagraph (a).

17        3.   Pursuant to Title 21, United States Code, Section 853(p), as

18   incorporated by Title 28, United States Code, Section 2461(c), the

19   defendant shall forfeit substitute property, up to the total value of

20   the property described in the preceding paragraph if, as the result

21   of any act or omission of the defendant, the property described in

22   the preceding paragraph, or any portion thereof: (a) cannot be

23   located upon the exercise of due diligence; (b) has been transferred,

24   sold to, or deposited with a third party; (c) has been placed beyond

25   the jurisdiction of the Court; (d) has been substantially diminished

26   in value; or (e) has been commingled with other property that cannot

27   be divided without difficulty.

28

                                            4
       Case 2:20-cr-00294-AB Document 1 Filed 07/17/20 Page 5 of 7 Page ID #:5



 1                            FORFEITURE ALLEGATION TWO

 2                  [26 U.S.C. § 7301 and 28 U.S.C. § 2461(c)]

 3        1.   Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 26,

 6   United States Code, Section 7301, and Title 28, United States Code,

 7   Section 2461(c), in the event of the defendant’s conviction of the

 8   offense set forth in Count Two of this Information.

 9        2.   The defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11             (a) Any property sold or removed by the defendant in fraud

12   of the internal revenue laws, or with design to avoid payment of such

13   tax, or which was removed, deposited, or concealed, with intent to

14   defraud the United States of such tax or any part thereof;

15             (b) All property manufactured into property of a kind

16   subject to tax for the purpose of selling such taxable property in

17   fraud of the internal revenue laws, or with design to evade the

18   payment of such tax;

19             (c) All property whatsoever, in the place or building, or

20   any yard or enclosure, where the property described in subsection (a)

21   or (b) is found, or which is intended to be used in the making of

22   property described in subsection (a), with intent to defraud the

23   United States of tax or any part thereof, on the property described

24   in subsection (a);

25             (d) All property used as a container for, or which shall

26   have contained, property described in subsection (a) or (b);

27             (e) Any property (including aircraft, vehicles, vessels, or

28   draft animals) used to transport or for the deposit or concealment of

                                            5
          Case 2:20-cr-00294-AB Document 1 Filed 07/17/20 Page 6 of 7 Page ID #:6



 1   property described in subsection (a) or (b), or any property used to

 2   transport or for the deposit or concealment of property that is

 3   intended to be used in the making or packaging of property described

 4   in subsection (a); and

 5                (f)   To the extent that such property is not available for

 6   forfeiture, a sum of money equal to the total value of the property

 7   described in this paragraph.

 8          3.    Pursuant to Title 21, United States Code, Section 853(p),

 9   as incorporated by Title 18, United States Code, Section 982(b), and

10   Title 28, United States Code, Section 2461(c), the defendant, if so

11   convicted, shall forfeit substitute property, up to the total value

12   of the property described in the preceding paragraph, if, as the

13   result of any act or omission of the defendant, the property

14   described in the preceding paragraph, or any portion thereof,

15   (a) cannot be located upon the exercise of due diligence; (b) has

16   been transferred, sold to, or deposited with a third party; (c) has

17   been placed beyond the jurisdiction of the court; (d) has been

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                               6
       Case 2:20-cr-00294-AB Document 1 Filed 07/17/20 Page 7 of 7 Page ID #:7



 1   substantially diminished in value; or (e) has been commingled with

 2   other property that cannot be divided without difficulty.

 3                                          NICOLA T. HANNA
                                            United States Attorney
 4

 5

 6                                          BRANDON D. FOX
                                            Assistant United States Attorney
 7                                          Chief, Criminal Division
 8                                          RANEE A. KATZENSTEIN
                                            Assistant United States Attorney
 9                                          Chief, Major Frauds Section
10                                          KRISTEN A. WILLIAMS
                                            Assistant United States Attorney
11                                          Deputy Chief, Major Frauds Section
12                                          KATHERINE A. RYKKEN
                                            Assistant United States Attorney
13                                          Major Frauds Section
14                                          ALEXANDER C.K. WYMAN
                                            Assistant United States Attorney
15                                          Major Frauds Section
16

17

18

19

20

21

22

23

24

25

26

27

28

                                            7
